DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 January 2021 has been entered.
Response to Amendments
Applicant’s amendments filed 28 January 2021 have been fully considered. After consideration of the response, the following indications are made:

-further consideration of the claim language relating to “control device” (present in all of the independent claims) has led to identification of 112(a) and 112(b) issues, as set forth below, and, thus, the indication of allowable claims is withdrawn. The Office regrets any inconvenience to Applicant.
Specification
The disclosure is objected to because of the following informalities:  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: addition of the limitations of claims 16. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “13” (Figure 7), “15” (Figure 7), “16” (Figure 7), “17” (Figure 7).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection 
Claim Objections
Claim 38 is objected to because of the following informalities:   
Applicant is advised that should claim 1 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (note: claim 38 does not require any limitations above those specified for claim 1). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “control device” (claims 1, 8, 24, 25, 37, 40, 41).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 3-41 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a control device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention since the structure corresponding to this 112(f) limitation is not clear from the disclosure (see corresponding 112(b) rejection below for further explanation). Due to identical instances, this rejection also applies to claims 8, 24, 25, 37, 40, and 41. Due to dependency, this rejection also applies to claims 3-7, 9-23, 26-36, 38, and 39. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a control device… designed to distribute drive torques differently to the adjusting drives” renders the claim indefinite since the corresponding structure of this 112(f) limitation is unclear (note: “adjusting drives” does not constitute sufficient structure / material for performing the claimed function “designed to distribute drive torques differently to the adjusting drives” since “adjusting drives” is the object of the function performed by “control device” and, thus, “a control device comprising the adjusting drives” (line 6) does not preclude applying 112(f) to “a control device”). There is no disclosure of the particular structure corresponding to “control device” / control device 12. Furthermore, Figure 7 shows a control device 12 but is unclear of the boundaries thereof (i.e., it is unclear if it is inclusive of one or both of the labeled Software and Hardware regions). Due to identical instances, this rejection also applies to claims 8, 24, 25, 37, 40, and 41. Due to dependency, this rejection also applies to claims 3-7, 9-23, 26-36, 38, and 39.
HarHh


In claim 1, the recitation “the control device is designed to distribute drive torques differently to the adjusting drives” renders the claim indefinite in light of the antecedent recitation “a control device comprising the adjusting drives” since it is unclear whether “adjusting drives” is separate from (as required by the instant recitation) “control device” or part of (as required by the antecedent recitation) “control device”. Due to identical instances, this rejection also applies to claims 8, 24, 25, 37, 40, and 41. Due to dependency, this rejection also applies to claims 3-7, 9-23, 26-36, 38, and 39.

In claim 1, the recitation “the control device is designed to distribute drive torques differently to the adjusting drives” is unclear since the disclosure indicates that drive torques are outputs of the adjusting drives and, thus, are not distributed thereto, thereby rendering indefinite the relationship between “control device” and “adjusting drives”. Due to identical instances, this rejection also applies to claims 8, 24, 25, 37, 40, and 41. Due to dependency, this rejection also applies to claims 3-7, 9-23, 26-36, 38, and 39.

In claim 16, the limitation recited as “at least 10 N m or 15 to 40 N m” renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “at least 10 N m”, and the claim also recites “15 to 40 N m” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 23, the limitation recited as “the torque in the one direction of rotation or the torque in the direction of rotation opposite to the one direction of rotation induced on the at least one adjusting drive of the adjusting drives at standstill of the adjustment and/or drive unit” renders the claim indefinite since it is contradictory to the antecedent limitation “when the second assembly is rotated in a target direction of rotation, at least a first adjusting drive of the adjusting drives is operated with a torque in one direction of rotation and at least a second adjusting drive of the adjusting drives is operated with a torque in a direction of rotation opposite to the one 

In claim 27, the limitation recited as “modified as little as possible and only to the necessary extent to protect an adjusting drive” renders the claim indefinite since the conditions “as little as possible” and /or “to the necessary extent” are phrases that establish a degree that is not defined by the disclosure and, thus, it is unclear how / when the result of “to protect an adjusting drive of the adjusting drives from overload” is achieved.

In claim 36, the limitation recited as “a load torque acting on the adjusting drives at standstill, including the torque in the one direction of rotation of the at least a first adjusting drive and/or the torque in the direction of rotation opposite to the one direction of rotation of the at least a second adjusting drive” renders the claim indefinite since it is contradictory to the antecedent limitation “when the second assembly is rotated in a target direction of rotation, at least a first adjusting drive of the adjusting drives is operated with a torque in one direction of rotation and at least a second adjusting drive of the adjusting drives is operated with a torque in a direction of rotation opposite to the one direction of rotation” (claim 1), which associates “a torque in one direction of rotation” and “a torque in a direction of rotation opposite to the one direction of rotation” with a relative rotational state, not “at standstill” as required by the instant recitation.

In claim 39, the limitation recited as “the first adjusting drive generates the torque in the one direction of rotation upon rotation of the second assembly relative to the first assembly and/or at standstill of the first and second assemblies” renders the claim indefinite since it is contradictory to the antecedent limitation “when the second assembly is rotated in a target direction of rotation, at least a first adjusting drive of the adjusting drives is operated with a torque in one direction of rotation” (claim 1), which associates “the torque” with rotation of “second 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9-19, 28-30, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller ‘266 et al. (US 8,075,266 - hereafter referred to as Keller ‘266; previously cited).

In reference to claim 1 (as far as it is clear and definite)
Keller ‘266 discloses:
An adjustment and/or drive unit for adjusting the azimuth angle of a wind power plant turbine house, the unit comprising: 
a first assembly (i.e., machine carrier 12) and a second assembly (i.e., tower 10),
adjusting drives (18) for rotating the second assembly relative to the first assembly, and
a control device (i.e., azimuth adjustment device 16, which includes drives 18 and control device 42) comprising the adjusting drives,
wherein the control device is designed (see col.3:ll.51-66 and col.4:ll.25-28) to distribute drive torques differently to the adjusting drives, such that, when the second assembly is rotated in a target direction of rotation, at least a first adjusting drive of the adjusting drives is operated with a torque in one direction of rotation and at least a second adjusting drive of the adjusting drives is operated with a torque in a direction of rotation opposite (see col.3:ll.51-66) to the one direction of rotation in order to brace the adjusting drives, wherein a variable external load on the adjustment and/or drive unit and/or the adjusting drives is determinable (see col.6:ll.23-27) via the control device, and wherein a strength of the bracing of the adjusting drives according to the variable external load on the adjusting drives is variably adjustable (see col.6:ll.25-27) via the control device, and
wherein the control device is adapted to increase the bracing of the adjusting drives in a step-wise or continuous manner (note: “step-wise or continuous” covers all possible progressions) when the variable external load increases (see col.6:ll.23-27) and/or when there is increasing load fluctuations on the adjustment and/or drive unit and/or the adjusting drives.

In reference to claim 3 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to increase the bracing of the adjusting drives when wind speed increases (see col.6:ll.23-27 and note that “a limit load” being “exceeded” establishes direction proportionality between wind measurements and “rotational speed of the braking electric motor”).

In reference to claim 4
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device is designed to implement, as wind loads vary,(note: strike-through is ignored due to the presence of “or”) or to implement an asymmetric bracing (see col.3:ll.51-66, particularly ll.57-66) in which fewer adjusting drives of the adjusting drives (18) are operated in the one direction of rotation than the number of adjusting drives of the adjusting drives which are operated in the direction of rotation opposite to the one direction of rotation.

In reference to claim 9 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to variably adjust the strength of the bracing of the adjusting drives according to wind power plant outputs (i.e., outputs from “load measurement device” - see col.6:ll.23-27) to implement a stronger bracing of the adjusting drives for higher wind power plant outputs of the wind power plant outputs and a weaker bracing of the adjusting drives for lower wind power plant outputs of the wind power plant outputs.

In reference to claim 10 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the variable external load (see col.6:ll.23-27) on the adjustment and/or drive unit and/or the adjusting drives (18) is determinable via the control device (16) during standstill (note: the control scheme of Keller operates continuously; also, see col.3:ll.28-32) of the adjustment and/or drive unit.

In reference to claim 11 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein a load status (i.e., the status of torques being applied - see col.4:ll.25-49) of the adjusting drives is monitorable via the control device (16), and wherein the adjusting drives (18) are switchable between brake operation and motor operation and/or motor operation and brake operation in a phase of minimum torque of the adjusting drive and/or a phase of a torque which is low compared to an average torque of the adjusting drives (note: “the adjusting drives are switchable between brake operation and motor operation and/or motor operation and brake operation in a phase of minimum torque of the adjusting drives and/or a phase of a torque which is low compared to an average torque of the adjusting drives” is regarded as a statement of intended use since “brake operation”, “motor operation”, “phase of minimum torque”, and “phase of torque” relate to operating/use characteristics).

In reference to claim 12 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to adjust the strength of the bracing of the adjusting drives (18) by modifying (see col.3:ll.51-66 and col.4:ll.61-65 indicating that the adjustment drives can be configured for both the same rotational direction and opposite rotational directions) a number of adjusting drives of the adjusting drives which are operated with a torque in the one direction of rotation and/or (note: strike-through text is ignored due to presence of “or”) 

In reference to claim 13 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to adjust the strength of the bracing of the adjusting drives (18) by variably modifying a spread of target rotation speeds (i.e., the distribution of speeds assigned to the “adjusting drives” by the “control device”) of the adjusting drives.

In reference to claim 14 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 13, wherein the control device (16) is designed to prespecify a target rotation speed of the target rotation speeds to at least one of the adjusting drives (18), which differs from the target rotation speed prespecified to at least one further adjusting drive of the adjusting drives by 100 to 500 revolutions per minute (see col.5:ll.31-32).

In reference to claim 15 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to modify a motor characteristic (i.e., torque or speed - see col.4:ll.25-28) of the adjusting drives (18).

In reference to claim 16 (as far as it is clear and definite)
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the control device (16) is designed to prespecify a target torque (Mtarg1) to at least one of the adjusting drives (18), which differs from at least one further target torque (Mtarg2) prespecified to at least one further adjusting drive of the adjusting drives by at least 10 N m (see col.5:ll.27-30) or 15 to 40 N m.

In reference to claim 17 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the adjusting drives (18) comprise motors (20), and wherein the control device (16) has a rotation speed controller (i.e., a subroutine of software/programming that controls the speed of motors 20) for each motor of the adjusting drives, which (note: control device 16,42 is capable of being programmed to perform the following function(s)) prespecifies a torque to the respective, associated adjusting drive, and receives a current rotation speed (note: permitting active control of the speed of the motors, as in col.4:ll.25-28, requires monitoring / knowledge of such speed) of the associated adjusting drive, as well as a higher-level rotation speed controller (i.e., software/programming that controls the speed of motors 20) which is superordinate to the rotation speed controller for each motor and which is designed to prespecify a target rotation speed (note: permitting active control of the speed of the motors, as in col.4:ll.25-28, involves assigning speeds to the motors) to the rotation speed controller for each motor of the adjusting drives.

In reference to claim 18 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 17, wherein the higher-level rotation speed controller (note: control device 16,42 is capable of being programmed to perform the following function(s)) has input channels for receiving multiple input signals comprising at least one target rotation angle of the second assembly to be rotated, and a wind speed signal and a torque signal and wherein the higher-level rotation speed controller is designed to determine the target rotation speed for the rotation speed controllers for each motor as a function of the at least one target rotation angle, the wind speed and the torque.

In reference to claim 19 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 17, wherein the rotation speed controllers (note: control device 16,42 is capable of being programmed to perform the following function(s)) for each motor are designed to flatten the motor characteristics of the associated adjusting drives upon increasing target rotation speed spreads prespecified by the higher-level rotation speed controller.

In reference to claim 28 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein upon complete exhaustion of a control-based overload protection, brakes (36) are configured to activate to hold and/or brake the adjusting drives (18)(note: “upon complete exhaustion of a control-based overload protection” is considered as a statement of intended use that does not provide a structural limitation).

In reference to claim 29 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the adjusting drives (18) each comprise at least one electric motor (20).

In reference to claim 30 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein the adjusting drives (18), the first and second assemblies (12,10), and the control device (16) form a preassembled installation module (note: there is no structure imparted by “preassembled installation module”), and wherein the first and second assemblies have a connector (i.e., mechanical fasteners, such as bolts, screws, rivets, pins, or weld joints) for connection to other system components (i.e., various other components of the wind turbine).

In reference to claim 38 
Keller ‘266 discloses:
A wind power plant comprising the adjustment and/or drive unit of claim 1.

In reference to claim 39 (as far as it is clear and definite)
Keller ‘266 discloses:
A method for controlling the adjustment and/or drive unit of claim 1, comprising:
controlling (see the operating mode described col.3:ll.62-66) the first adjusting drive of the adjusting drives (18) so the first adjusting drive generates the torque in the one direction of rotation upon rotation of the second assembly (10) relative to the first assembly (12) and/or at standstill (see col.6:ll.28-32) of the first and second assemblies;
controlling (see col.3:ll.62-66) the second adjusting drive of the adjusting drives to generate the torque in the direction of rotation opposite to the one direction of rotation in order to brace the first and second adjusting drives against each other upon rotation of the second assembly relative to the first assembly; and
variably adjusting (i.e., increasing speed - see col.6:ll.25-27) the strength of the bracing of the first and second adjusting drives against each other according to a variable external load (see col.6:ll.23-25) on the first and second adjusting drives which are adjusted and/or(note: strike-through text is ignored due to the presence of “or”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 20-23, 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Keller ‘266 in view of Rosenvard et al. (US 2013/0115043 - hereafter referred to as Rosenvard; previously cited).
In reference to claims 5, 6, 20, and 36
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1.
Keller ‘266 does not disclose:
the control device comprises a load amplitude determiner for determining load amplitudes occurring on at least one of the adjusting drives, and wherein the control device is designed to increase the bracing of the adjusting drives when the load amplitudes increase. (claim 5)
the control device comprises a torque determiner for determining an average torque of the adjusting drives, and wherein the control device is designed to modify the bracing of the adjusting drives according to the average torque. (claim 6)
the device is functionally assigned to each of the adjusting drives to determine the variable external load acting on each the adjusting drives, wherein the control device is designed to receive load signals associated with teach of the adjusting drives and to modify a distribution of drive torques to the adjusting drives upon receipt of a load signal indicating that an adjusting drive of the adjusting drives is reaching overload so the adjusting drive reaching overload is relieved or at least not loaded any further, and at least one further adjusting drive of the adjusting drives is loaded more heavily in a supporting manner, or is loaded in a less-bracing manner. a torque determining device for determining the load torque acting on the adjusting drive at standstill is functionally assigned to at least one of the adjusting drives. (claim 20)
a load torque acting on the adjusting drives at standstill, including the torque in the one direction of rotation of the at least a first adjusting drive and/or the torque in the direction of rotation opposite to the one direction of rotation of the at least a second adjusting drive, is determinable via the control device, and wherein the control device is functionally assigned to at least one of the adjusting drives. (claim 36)

Rosenvard discloses:
a wind turbine drive unit comprising actuators / motors (103) having torque sensors (111 - see paragraph [0036]) that communicate with a control device (112-115) in order to permit health monitoring of the actuators (see paragraph [0040]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment and/or drive unit of Keller ‘266 to include load sensors on the “adjusting drives”, as disclosed by Rosenvard, for the purpose of permitting health monitoring thereof.

Keller ‘266 in view of Rosenvard therefore addresses:
the control device comprises a load amplitude determiner (i.e., that determining the “sensed load parameter” of Rosenvard sensors 111; see Rosenvard paragraph [0038]) for determining load amplitudes occurring on at least one of the adjusting drives, and wherein the control device is designed to increase the bracing of the adjusting drives when the load amplitudes increase (note: the identified “control device” performs active and continuous monitoring and, thus operates during “when the load amplitudes increase”). (claim 5)
the control device comprises a torque determiner (i.e., that determining the “sensed load parameter” of Rosenvard sensors 111; see Rosenvard paragraph [0038]) for determining an average torque (see Rosenvard paragraph [0041]) of the adjusting drives, and wherein the control device is designed to modify the bracing of the adjusting drives according to the average torque. (claim 6)
the control device is functionally assigned to each of the adjusting drives to determine the variable external load (via Rosenvard sensors 111) acting on each the adjusting drives, wherein the control device is designed to receive load signals (see e.g. Rosenvard paragraph [0017]) associated with each of the adjusting drives and to modify a distribution of drive torques (i.e., by issuing a “failure signal” - see Rosenvard paragraphs [0018] and [0019]) to the adjusting drives upon receipt of a load signal indicating that an adjusting drive of the adjusting drives is reaching overload so the adjusting drive reaching overload is relieved (i.e., by issuing a “failure signal” - see Rosenvard paragraphs [0018] and [0019]) or at least not loaded any further, and at least one further adjusting drive of the adjusting drives is loaded more heavily (note: “more heavily” is not defined in comparison to a reference state) in a supporting manner, or is loaded in a less-bracing manner (note: “less-bracing” is not defined in comparison to a reference state). (claim 20)
a load torque (see Rosenvard paragraph [0017]) acting on the adjusting drives at standstill, including the torque in the one direction of rotation of the at least a first adjusting drive and/or the torque in the direction of rotation opposite to the one direction of rotation of the at least a second adjusting drive, is determinable via the control device, and wherein the control device is functionally assigned to at least one of the adjusting drives. (claim 36)

In reference to claim 7
Keller ‘266 in view of Rosenvard addresses:
The adjustment and/or drive unit of claim 6, wherein the control device (Keller ‘266 - 16) is designed (see Keller ‘266 col.3:ll.51-66 and col.4:ll.61-65 indicating that the adjustment drives can be configured for both the same rotational direction and opposite rotational directions) to increasingly asymmetrically brace the adjusting drives (Keller ‘266 - 18) to operate an increasingly greater number (note: “increasingly greater number” is not provided in regards to a reference state/number) of adjusting drives of the adjusting drives in the one direction of rotation and/or (note: strike-through text ignored due to presence of “or”) 

In reference to claim 21
Keller ‘266 in view of Rosenvard addresses:
The adjustment and/or drive unit of claim 20, wherein the adjusting drives (Keller ‘266 - 18) comprise output shafts (i.e., a rotating element of the associated motors 20 - see e.g. Keller ‘266 Figure 1), and wherein the control device comprises sensor elements (Rosenvard - 111) for measuring loads acting on the output shafts (see Rosenvard paragraph [0036] indicating “sensors 111 can be arranged to sense a mechanical torque of the yaw motors 103”) of the adjusting drives.

In reference to claim 22
Keller ‘266 in view of Rosenvard addresses:
The adjustment and/or drive unit of claim 21, wherein the sensor elements (Rosenvard - 111) comprise a force and/or torque (see Rosenvard paragraph [0036] indicating “sensors 111 can be arranged to sense a mechanical torque of the yaw motors 103”) and/or strain and/or torsion measuring element.

In reference to claim 23 (as far as it is clear and definite)
Keller ‘266 in view of Rosenvard addresses:
The adjustment and/or drive unit of claim 22, wherein at least one adjusting drive of the adjusting drives (Keller ‘266 - 18) comprises the force and/or torque and/or strain and/or torsion measuring element for determining the torque (see Rosenvard paragraph [0036] indicating “sensors 111 can be arranged to sense a mechanical torque of the yaw motors 103”) in the one direction of rotation or the torque in the direction of rotation opposite to the one direction of rotation induced on the at least one adjusting drive of the adjusting drives at standstill (see Keller ‘266 col.6:ll.28-32) of the adjustment and/or drive unit.

In reference to claim 27 (as far as it is clear and definite)
Keller ‘266 in view of Rosenvard addresses:
The adjustment and/or drive unit of claim 20, wherein the control device (Keller ‘266 - 16,42) is designed so, for the purpose of overload protection, the distribution of drive torques is modified as little as possible and only to the necessary extent to protect an adjusting drive of the adjusting drives (Keller ‘266 - 18) from overload (note: “overload” is not defined and/or is broad / non-specific and, thus, does not structurally limit the claim; furthermore “the distribution of drive torques is modified as little as possible and only to the necessary extent to protect… from overload” is regarded as a statement of intended use / result).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Keller ‘266 in view of Nielsen et al. (US 8,480,367 - hereafter referred to as Nielsen; previously cited).
In reference to claim 31 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 30, wherein the first and second assemblies (12,10) comprise bearing rings (30,14) of a large diameter slewing ring and/or large diameter plain bearing.

Keller ‘266 does not disclose:
the adjusting drives are arranged within an interior space bounded by the bearing rings.

Nielsen discloses:
a wind turbine yawing system comprising actuators / drive units (8,9,12) that engage with a bearing ring (3), wherein the actuators / drive units are arranged within the tower and, thus, are bounded by the bearing ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment and/or drive unit of Keller ‘266 to include configuring the “adjusting drives” such that they are within the tower (and, thus, bounded by the “bearing rings”), as disclosed by Nielsen, for the purpose of freeing space within the nacelle for other wind turbine systems / components.

In reference to claim 32 
Keller ‘266 in view of Nielsen addresses:
The adjustment and/or drive unit according of claim 31, wherein the large diameter slewing ring and/or plain bearing (Keller ‘266 - 30,14) forms an azimuth bearing which has a first connector (note: Keller ‘266 bearing ring 30 is fixed / attached to the tower 12 - accordingly, at least one mechanical “connector” (e.g., fasteners, weld joints, etc.), either direct or indirect, must be present therebetween) on a first side for connection to a tower (Keller ‘266 - 12) of a wind power plant, and which has a second connector (note: Keller ‘266 bearing ring 14 is fixed / attached to the nacelle machine carrier 10 - accordingly, at least one mechanical “connector” (e.g., fasteners, weld joints, etc.), either direct or indirect, must be present therebetween) on a second side for connection to the wind power plant turbine house (Keller ‘266 - 10) of the wind power plant and/or to a tower section of the tower supporting the wind power plant turbine house.


Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Keller ‘266 in view of .

In reference to claim 33 
Keller ‘266 discloses:
The adjustment and/or drive unit of claim 1, wherein at least one of the adjusting drives (Keller ‘266 - 18) has a drive gear (i.e., the assembly of Keller ‘266 elements 26,28) comprising a pinion (Keller ‘266 - 26), which has a rolling engagement with a ring (Keller ‘266 - 30) comprising a crown gear.
Keller ‘266 does not disclose:
the at least one of the adjusting drives is fastened to the first assembly and is supported at least approximately symmetrically by at least two bearings on first and second sides of the drive gear, the crown gear is fixed to the second assembly.

Numajiri discloses:
a wind turbine comprising an adjustment system for rotating a nacelle (~12) relative to a tower (2), the adjustment system comprising a plurality of adjusting drives (13) that are attached to the tower and engage with a ring gear (11a) attached to the nacelle.

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adjustment and/or drive unit of Keller ‘266 to include fastening the adjusting drives to the tower, and correspondingly providing the associated ring gear on the nacelle, as disclosed by Numajiri, for the purpose of permitting location of the driving elements of the adjusting drives within the tower in order to conserve space in the nacelle for other components / machinery and/or to limit weight of the nacelle.

Hausladen discloses:


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment and/or drive unit of Keller ‘266 to include bearings on opposed sides of the “pinion” of the “drive gear”, as disclosed by Hausladen, for the purpose of providing adequate rotational support in order to ensure successful operation.

In reference to claim 34 
Keller ‘266 in view of Numajiri and Hausladen addresses:
The adjustment and/or drive unit of claim 33, wherein the at least two bearings (Hausladen - 9) are both directly or indirectly attached (note: “directly” and “indirectly” covers all possible types of “attached”) to the first assembly (Keller ‘266 - 10).

In reference to claim 35 
Keller ‘266 in view of Numajiri and Hausladen addresses:
The adjustment and/or drive unit of claim 33, wherein a shaft (not shown in Keller ‘266 but inherent to a motor, as in Keller ‘266 motor 20, that produces rotation) carrying the drive gear (Keller ‘266 - 28) is designed to be connectable to and plug into a gear unit and/or motor (Keller ‘266 - 20) of at least one of the adjusting drives (Keller ‘266 - 18) in a detachable and/or torque-transmitting manner.

Examiner’s Comment
Although claims 8, 24-26, 37, 40, and 41 are not rejected over prior art, indication of allowable subject matter therein is reserved pending Applicant’s response to the corresponding 112(a) rejections set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745